COURT OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
NO.
2-02-126-CR
 
EX PARTE      
SWANDA MARIE LEWIS
                                               ----------
        FROM CRIMINAL DISTRICT
COURT NO. 1 OF TARRANT COUNTY
                                               ----------
                  MEMORANDUM OPINION[1]
AND JUDGMENT
                                               ----------
We have considered the appellant=s AMotion To
Dismiss Appeal.@  The motion complies with rule 42.2(a) of the
rules of appellate procedure. Tex. R.
App. P. 42.2(a).  No decision of this court having been
delivered before we received this motion, we grant the motion and dismiss the
appeal. See id.; Tex. R. App. P.
43.2(f).  Upon agreement of the parties,
the mandate will issue immediately.  See
id. 18.1(c).
PER
CURIAM
 
 
PANEL B:   GARDNER, DAUPHINOT, and WALKER, JJ.
 
DO NOT PUBLISH
Tex.
R. App. P. 47.2(b)
                                                    




DELIVERED: August 9, 2007                                                 




[1]See Tex. R. App. P. 47.4.